COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00134-CR


Jacob Galen Everett                       §    From the 371st District Court

                                          §    of Tarrant County (1363213D)

v.                                        §    January 14, 2016

                                          §    Opinion by Justice Gabriel

The State of Texas                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to vacate

the conviction and sentence for aggravated robbery and to reflect only the

conviction and sentence for capital murder. We further modify the trial court’s

capital-murder judgment to delete the statement that the capital-murder sentence

will run concurrently with the aggravated-robbery sentence. It is ordered that the

judgment of the trial court is affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel